Citation Nr: 1758568	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-08 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1976. 

This case came before the Board of Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a Travel Board hearing before a Veterans Law Judge. However, the Veteran did not report for the hearing, provide an explanation for failing to report for the hearing, or request the hearing to be rescheduled. As such, good cause does not exist for failing to appear, and the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

This matter was before the Board in May 2017, at which time it was remanded to afford the Veteran an opportunity to have a videoconference hearing.  As stated above, the Veteran's hearing request is deemed withdrawn and this matter is ready for adjudication. 


FINDING OF FACT

The Veteran's service connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the fully favorable decision as to the issue(s) of TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue(s) are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

TDIU

The Veteran claims that the combined effect of his service-connected disabilities prevent him from obtaining and retaining gainful employment.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran is service connected for postoperative residuals of necrotizing fasciitis, right forearm with reflex sympathetic dystrophy (70% from March 10, 2009 to June 9, 2016 and 90 percent from June 9, 2016) and major depression associated with postoperative residuals of necrotizing fasciitis (30 percent from March 10, 2009).  Therefore, the Veteran's combined total rating is 40 percent from October 7, 1998, 80 percent from March 10, 2009, and 90 percent from June 9, 2016.  Based on these combined totals, the Veteran meets the schedular criteria for a TDIU from March 10, 2009 onwards.

After a review of the evidence, the Board concludes that a TDIU is warranted. 
With respect to the medical evidence, the Veteran's VA medical treatment records report that the Veteran is able to obtain and retain substantial gainful employment.  Specifically, a VA examination from July 2010 stated that the Veteran could perform physical duties such as roving guard and guard duty that require use of his lower extremities.  The Veteran's June 2016 VA examiner stated that his depression effects, but does not preclude his ability to maintain gainful employment.  Additionally, the VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board disagrees with the June 2016 VA examiners opinion that his impairment does not preclude his ability to maintain gainful employment.  The Veteran experiences severe constant pain in his upper right extremity, as well as weakness and swelling in his right arm.  Additionally, the Veteran has a history of being admitted to the local hospital due to the sharp pain and swelling he experiences in his right arm.  The  2016 VA examiner noted that the Veteran has no functional use of his right arm, has to wear a sling and move his right arm with his left hand, and has contracture of his right hand.  An examination of the Veteran's right arm revealed less movement than normal due to ankylosis, weakened movement due to muscle injury, and atrophy of disuse.  The Board notes that according to the Veteran's TDIU application, the last time he worked was August 2, 2006 as a policeman.  Although, the July 2010 VA examiner opined that the Veteran could perform duties such as roving guard and guard duty, the Veteran's depression during stressful periods coupled with his constant severe pain, his total inability to do manual labor, and having no use of his right arm would make such work impossible.  Additionally, guard duty by nature, requires that an individual have use of his arms.  Even if the Veteran could find a job that did not require the use of his right arm, it is highly unlikely that an employer would accommodate the amount of time off the Veteran would need to take due to his severe pain.  Furthermore, the Veteran stated that he is currently unable to get a job even as a Walmart greeter because of his mental state.  The Board finds that the Veteran's necrotizing fasciitis when considered together with his major depression warrants a finding of unemployablity.
Accordingly, entitlement to a TDIU is granted.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


